98 F.3d 646
321 U.S.App.D.C. 197, 6 A.D. Cases 576
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Barrington D. HENRY, Appellant,v.GUEST SERVICES, INC., Appellee.
No. 95-7274.
United States Court of Appeals, District of Columbia Circuit.
Sept. 26, 1996.Rehearing and Suggestion for Rehearing In Banc Denied Nov. 26, 1996.

Before:  WILLIAMS, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED that the district court order filed October 12, 1995, be affirmed.  Appellant failed to "set forth specific facts showing that there is a genuine issue for trial."  Fed.R.Civ.P. 56(e).  The district court correctly held that Henry did not establish that appellee discriminated against him because of his disability by denying him emergency medical leave, harassing him, or terminating him, or that he was retaliated against for filing discrimination complaints, in violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213.  See Doe v. University of Md. Medical Sys. Corp., 50 F.3d 1261, 1265 (4th Cir.1995);  McKenna v. Weinberger, 729 F.2d 783 (D.C.Cir.1984).  Accordingly, the district court properly granted summary judgment.